Order, Supreme Court, New York County (Walter Tolub, J.), entered June 19, 1995, which denied petitioner’s application pursuant to CPLR article 78 seeking to annul respondent’s determination denying petitioner’s application for an on-premises liquor license, and dismissed the petition, unanimously affirmed, without costs.
Petitioner’s failure to disclose material financial information as well as the relationship of the bar’s manager to the equipment leaseholder and to the prior licensee provides a rational basis for respondent’s determination that the applicant was not the sole party in interest, and that petitioner’s application for an on-premises liquor license should therefore be denied (see, Matter of Benidor Rest. v New York State Liq. Auth., 127 AD2d 534, lv denied 70 NY2d 602). Concur—Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.